 



     
Exhibit 10.1
  Bone Care International, Inc. 2003 Stock Incentive Plan, as amended as of
November 23, 2004.

BONE CARE INTERNATIONAL, INC.

2003 STOCK INCENTIVE PLAN
AS AMENDED AS OF
November 23, 2004

INTRODUCTION

      1.1. Purposes.

      The purposes of the Bone Care International, Inc. 2003 Stock Incentive
Plan (the “Plan”) of Bone Care International, Inc., a Wisconsin corporation (the
“Company”), are (i) to align the interests of the Company’s stockholders and the
recipients of awards under this Plan by increasing the proprietary interest of
such recipients in the Company’s growth and success, (ii) to advance the
interests of the Company by attracting and retaining directors, officers and
other employees and (iii) to motivate such persons to act in the long-term best
interests of the Company and its stockholders.

      1.2. Certain Definitions.

      “Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.

      “Board” shall mean the Board of Directors of the Company.

      “Cause” shall mean (i) the willful failure to perform the duties assigned
by the Company (other than a failure resulting from the holder’s Disability),
(ii) the willful engaging in conduct which is demonstrably injurious to the
Company or any Subsidiary, monetarily or otherwise, including conduct that, in
the reasonable judgment of the Company, constitutes gross negligence or no
longer conforms to the standard of the Company’s executives or employees or
(iii) any act of fraud, embezzlement, theft or other act of dishonesty,
admission or conviction of a felony or of any crime involving moral turpitude,
fraud, embezzlement, theft or misrepresentation, or the violation of any
statutory or common law duty of loyalty to the Company or any Subsidiary.

      “Change in Control” shall have the meaning set forth in Section 6.8(b).

      “Code” shall mean the Internal Revenue Code of 1986, as amended.

      “Committee” shall mean the committee designated by the Board, consisting
of two or more members of the Board, each of whom may be (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act and (ii) an
“outside director” within the meaning of Section 162(m) of the Code.

      “Common Stock” shall mean the common stock, without par value, of the
Company, together with associated preferred stock purchase rights.

      “Company” shall have the meaning set forth in Section 1.1.

      “Corporate Transaction” shall have the meaning set forth in
Section 6.8(b)(3).

      “Director Commencement Date” shall have the meaning set forth in
Section 3.2.

      “Disability” shall mean the inability of the holder of an award to perform
substantially such holder’s duties and responsibilities for at least 180
consecutive days as a result of the holder’s physical or mental illness, as
determined solely by the Committee.

      “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

      “Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported in the Nasdaq Stock Market on the date as of which such
value is being determined or, if the Common Stock is not listed on Nasdaq, the
closing transaction price of a share of Common Stock on the principal national
stock exchange on which the Common Stock is traded on the date as of which such
value is being determined, or if there shall be no reported transaction for such
date, on the next preceding date for which a transaction was reported; provided,
however, that if Fair Market Value for any date cannot be so determined, Fair
Market Value shall be determined by the Committee by whatever means or method as
the Committee, in the good faith exercise of its discretion, shall at such time
deem appropriate.

      “Free-Standing SAR” shall mean an SAR which is not granted in tandem with,
or by reference to, an option, which entitles the holder thereof to receive,
upon exercise, shares of Common Stock (which may be

 



--------------------------------------------------------------------------------



 



Restricted Stock), cash or a combination thereof with an aggregate value equal
to the excess of the Fair Market Value of one share of Common Stock on the date
of exercise over the base price of such SAR, multiplied by the number of such
SARs which are exercised.

      “Incentive Stock Option” shall mean an option to purchase shares of Common
Stock that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

      “Incumbent Board” shall have the meaning set forth in Section 6.8(b)(2).

      “Mature Shares” shall mean previously-acquired shares of Common Stock for
which the holder thereof has good title, free and clear of all liens and
encumbrances, and which such holder either (i) has held for at least six months
or (ii) has purchased on the open market.

      “Non-Employee Director” shall mean any director of the Company who is not
an officer or employee of the Company or any Subsidiary.

      “Non-Qualified Stock Option” shall mean an option to purchase shares of
Common Stock which is not an Incentive Stock Option.

      “Outstanding Common Stock” shall have the meaning set forth in
Section 6.8(b)(1).

      “Outstanding Voting Securities” shall have the meaning set forth in
Section 6.8(b)(1).

      “Performance Measures” shall mean the criteria and objectives, established
by the Committee, which shall be satisfied or met (i) as a condition to the
grant or exercisability of all or a portion of an option or SAR, (ii) as a
condition to the grant of a Stock Award or (iii) during the applicable
Restriction Period or Performance Period as a condition to the holder’s receipt,
in the case of a Restricted Stock Award, of the shares of Common Stock subject
to such award, or, in the case of a Performance Share Award, of the shares of
Common Stock subject to such award and/or of payment with respect to such award.
Such criteria and objectives may include one or more of the following: the
attainment by a share of Common Stock of a specified Fair Market Value for a
specified period of time, earnings per share, return to stockholders (including
dividends), return on assets, return on equity, earnings of the Company,
revenues, market share, cash flow or cost reduction goals, or any combination of
the foregoing.

      “Performance Period” shall mean any period designated by the Committee
during which the Performance Measures applicable to a Performance Share Award
shall be measured.

      “Performance Share” shall mean a right, contingent upon the attainment of
specified Performance Measures within a specified Performance Period, to receive
one share of Common Stock, which may be Restricted Stock, or in lieu of all or a
portion thereof, the Fair Market Value of such share of Common Stock in cash.

      “Performance Share Award” shall mean an award of Performance Shares under
this Plan.

      “Permanent and Total Disability” shall have the meaning set forth in
Section 22(e)(3) of the Code or any successor thereto.

      “Person” shall have the meaning set forth in Section 6.8(b)(1).

      “Plan” shall have the meaning set forth in Section 1.1.

      “Post-Termination Exercise Period” shall mean the period specified in or
pursuant to Section 2.3(a), Section 2.3(b), Section 2.3(d) or Section 2.3(e)
following termination of employment with or service to the Company during which
an option or SAR may be exercised.

      “Restricted Stock” shall mean shares of Common Stock which are subject to
a Restriction Period.

      “Restricted Stock Award” shall mean an award of Restricted Stock or
Restricted Stock Units under this Plan.

      “Restricted Stock Unit” shall mean a right, which is subject to a
Restriction Period, to receive one share of Common Stock.

      “Restriction Period” shall mean any period designated by the Committee
during which the Common Stock subject to a Restricted Stock Award may not be
sold, transferred, assigned, pledged, hypothecated or otherwise encumbered or
disposed of, except as provided in this Plan or the Agreement relating to such
award.

 



--------------------------------------------------------------------------------



 



      “Retirement” shall mean termination of employment with or service to the
Company by reason of retirement on or after age 60.

      “SAR” shall mean a stock appreciation right which may be a Free-Standing
SAR or a Tandem SAR.

      “Stock Award” shall mean a Restricted Stock Award or an Unrestricted Stock
Award.

      “Subsidiary” and “Subsidiaries” shall have the meanings set forth in
Section 1.4.

      “Tandem SAR” shall mean an SAR which is granted in tandem with, or by
reference to, an option (including a Non-Qualified Stock Option granted prior to
the date of grant of the SAR), which entitles the holder thereof to receive,
upon exercise of such SAR and surrender for cancellation of all or a portion of
such option, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of shares of Common Stock subject to
such option, or portion thereof, which is surrendered.

      “Tax Date” shall have the meaning set forth in Section 4.5.

      “Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

      “Unrestricted Stock” shall mean shares of Common Stock which are not
subject to a Restriction Period or Performance Measures.

      “Unrestricted Stock Award” shall mean an award of Unrestricted Stock under
this Plan.

      1.3. Administration.

      This Plan shall be administered by the Committee. Any one or a combination
of the following awards may be made under this Plan to eligible persons:
(i) options to purchase shares of Common Stock in the form of Incentive Stock
Options or Non-Qualified Stock Options, (ii) SARs in the form of Tandem SARs or
Free-Standing SARs, (iii) Stock Awards in the form of Restricted Stock,
Restricted Stock Units or Unrestricted Stock and (iv) Performance Shares. The
Committee shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of shares of Common Stock,
the number of SARs, the number of Restricted Stock Units and the number of
Performance Shares subject to such an award, the exercise price or base price
associated with the award, the time and conditions of exercise or settlement of
the award and all other terms and conditions of the award, including, without
limitation, the form of the Agreement evidencing the award. The Committee may,
in its sole discretion and for any reason at any time, subject to the
requirements of Section 162(m) of the Code and regulations thereunder in the
case of an award intended to be qualified performance-based compensation, take
action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the Restriction Period
applicable to any outstanding Restricted Stock Award shall lapse, (iii) all or a
portion of the Performance Period applicable to any outstanding Performance
Share Award shall lapse and (iv) the Performance Measures applicable to any
outstanding award (if any) shall be deemed to be satisfied at the maximum or any
other level. The Committee shall, subject to the terms of this Plan, interpret
this Plan and the application thereof, establish rules and regulations it deems
necessary or desirable for the administration of this Plan and may impose,
incidental to the grant of an award, conditions with respect to the award, such
as limiting competitive employment or other activities. All such
interpretations, rules, regulations and conditions shall be final, binding and
conclusive.

      The Committee may delegate some or all of its power and authority
hereunder to the Board or the Chief Executive Officer or other executive officer
of the Company as the Committee deems appropriate; provided, however, that
(i) the Committee may not delegate its power and authority to the Board or the
Chief Executive Officer or other executive officer of the Company with regard to
the grant of an award to any person who is a “covered employee” within the
meaning of Section 162(m) of the Code or who, in the Committee’s judgment, is
likely to be a covered employee at any time during the period an award hereunder
to such employee would be outstanding and (ii) the Committee may not delegate
its power and authority to the Chief Executive Officer or other executive
officer of the Company with regard to the selection for participation in this
Plan of an officer or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer or other person.

 



--------------------------------------------------------------------------------



 



      No member of the Board or Committee, and neither the Chief Executive
Officer nor any other executive officer to whom the Committee delegates any of
its power and authority hereunder, shall be liable for any act, omission,
interpretation, construction or determination made in connection with this Plan
in good faith, and the members of the Board and the Committee and the Chief
Executive Officer or other executive officer shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including attorneys’ fees) arising therefrom to the full
extent permitted by law, except as otherwise may be provided in the Company’s
Articles of Incorporation and/or By-laws, and under any directors’ and officers’
liability insurance that may be in effect from time to time.

      A majority of the Committee shall constitute a quorum. The acts of the
Committee shall be either (i) acts of a majority of the members of the Committee
present at any meeting at which a quorum is present or (ii) acts approved in
writing by all of the members of the Committee without a meeting.

      1.4. Eligibility.

      Participants in this Plan shall consist of such officers, other employees
and directors (including Non-Employee Directors) and persons expected to become
officers, other employees and directors of the Company and its subsidiaries from
time to time (individually a “Subsidiary” and collectively the “Subsidiaries”)
as the Committee in its sole discretion may select from time to time. For
purposes of this Plan, references to employment by the Company shall also mean
employment by a Subsidiary. The Committee’s selection of a person to participate
in this Plan at any time shall not require the Committee to select such person
to participate in this Plan at any other time. Non-Employee Directors shall be
eligible to participate in this Plan in accordance with Article V.

      1.5. Shares Available.

      Subject to adjustment as provided in Section 6.7, 1,400,000 shares of
Common Stock shall be available for awards under this Plan, reduced by the sum
of the aggregate number of shares of Common Stock which become subject to
outstanding options, including Non-Qualified Stock Options granted to
Non-Employee Directors pursuant to Article V, outstanding Free-Standing SARs,
outstanding Stock Awards and outstanding Performance Share Awards. To the extent
that shares of Common Stock subject to an outstanding option (except to the
extent shares of Common Stock are issued or delivered by the Company in
connection with the exercise of a Tandem SAR), Free-Standing SAR, Stock Award or
Performance Share Award are not issued or delivered by reason of the expiration,
termination, cancellation or forfeiture of such award or by reason of the
delivery or withholding of shares of Common Stock to pay all or a portion of the
exercise price of an award, if any, or to satisfy all or a portion of the tax
withholding obligations relating to an award, then such shares of Common Stock
shall again be available under this Plan. Subject to adjustment as provided in
Section 6.7, the maximum number of shares of Common Stock available for Stock
Awards and Performance Share Awards granted on or after November 23, 2004, shall
be 400,000 in the aggregate.

      Shares of Common Stock shall be made available from authorized and
unissued shares of Common Stock, or authorized and issued shares of Common Stock
reacquired and held as treasury shares or otherwise or a combination thereof.

      To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder,
(i) the maximum number of shares of Common Stock with respect to which options
or SARs or a combination thereof may be granted during any calendar year to any
person shall be 200,000, subject to adjustment as provided in Section 6.7,
(ii) the maximum number of shares of Common Stock with respect to which Stock
Awards subject to Performance Measures may be granted during any calendar year
to any person shall be 200,000, subject to adjustment as provided in Section 6.7
and (iii) the maximum number of shares of Common Stock with respect to which
Performance Share Awards may be granted during any calendar year to any person
shall be 200,000, subject to adjustment as provided in Section 6.7.

II.     STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

      2.1. Stock Options.

      The Committee may, in its discretion, grant options to purchase shares of
Common Stock to such eligible persons as may be selected by the Committee. Each
option, or portion thereof, that is not an Incentive Stock Option shall be a
Non-Qualified Stock Option. An Incentive Stock Option may not be granted to any
person

 



--------------------------------------------------------------------------------



 



who is not an employee of the Company or any parent or subsidiary (as defined in
Section 424 of the Code). Each Incentive Stock Option shall be granted within
ten years of the date this Plan is adopted by the Board. To the extent that the
aggregate Fair Market Value (determined as of the date of grant) of shares of
Common Stock with respect to which options designated as Incentive Stock Options
are exercisable for the first time by a participant during any calendar year
(under this Plan or any other plan of the Company, or any parent or subsidiary
as defined in Section 424 of the Code) exceeds the amount (currently $100,000)
established by the Code, such options shall constitute Non-Qualified Stock
Options.

      Options shall be subject to the following terms and conditions and shall
be subject to such additional terms and conditions, not inconsistent with the
terms of this Plan, as the Committee shall deem advisable:

      (a) Number of Shares and Purchase Price. The number of shares of Common
Stock subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to any person who,
at the time such option is granted, owns capital stock possessing more than ten
percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or subsidiary as defined in Section 424 of the
Code) (a “Ten Percent Holder”), the purchase price per share of Common Stock
shall not be less than the price (currently 110% of Fair Market Value) required
by the Code in order for the option to constitute an Incentive Stock Option.

      (b) Exercise Period and Exercisability. The period during which an option
may be exercised shall be determined by the Committee; provided, however, that
no Incentive Stock Option shall be exercised later than ten years after its date
of grant; provided further, that if an Incentive Stock Option shall be granted
to a Ten Percent Holder, such option shall not be exercised later than five
years after its date of grant. The Committee may, in its discretion, establish
Performance Measures which shall be satisfied or met as a condition to the grant
of an option or to the exercisability of all or a portion of an option. The
Committee shall determine whether an option shall become exercisable in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.

      (c) Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and by accompanying such notice with payment therefor in full (or
by arranging for such payment to the Company’s satisfaction) either (A) in cash,
(B) by delivery (either actual delivery or by attestation procedures established
by the Company) of Mature Shares having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, (C) in cash by a broker-dealer acceptable to
the Company to whom the optionee has submitted an irrevocable notice of exercise
or (D) a combination of (A) and (B), in each case to the extent set forth in the
Agreement relating to the option, (ii) if applicable, by surrendering to the
Company any Tandem SARs which are cancelled by reason of the exercise of the
option and (iii) by executing such documents as the Company may reasonably
request. Any fraction of a share of Common Stock which would be required to pay
such purchase price shall be disregarded and the remaining amount due shall be
paid in cash by the optionee. No certificate representing Common Stock shall be
delivered until the full purchase price therefor and any withholding taxes
thereon, as described in Section 6.5, have been paid (or arrangement made for
such payment to the Company’s satisfaction).

      2.2. Stock Appreciation Rights. The Committee may, in its discretion,
grant SARs to such eligible persons as may be selected by the Committee. The
Agreement relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

      SARs shall be subject to the following terms and conditions and shall be
subject to such additional terms and conditions, not inconsistent with the terms
of this Plan, as the Committee shall deem advisable:

      (a) Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per share
of Common Stock of the related option. The base price of a Free-Standing SAR
shall be determined by

 



--------------------------------------------------------------------------------



 



the Committee; provided, however, that such base price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date of grant of
such SAR.

      (b) Exercise Period and Exercisability. The Agreement relating to an award
of SARs shall specify whether such award may be settled in shares of Common
Stock (including shares of Restricted Stock) or cash or a combination thereof.
The period for the exercise of an SAR shall be determined by the Committee;
provided, however, that no Tandem SAR shall be exercised later than the
expiration, cancellation, forfeiture or other termination of the related option.
The Committee may, in its discretion, establish Performance Measures which shall
be satisfied or met as a condition to the grant of an SAR or to the
exercisability of all or a portion of an SAR. The Committee shall determine
whether an SAR may be exercised in cumulative or non-cumulative installments and
in part or in full at any time. An exercisable SAR, or portion thereof, may be
exercised, in the case of a Tandem SAR, only with respect to whole shares of
Common Stock and, in the case of a Free-Standing SAR, only with respect to a
whole number of SARs. If an SAR is exercised for shares of Restricted Stock, a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights of a stockholder of the Company as determined pursuant to
Section 3.2(d). Prior to the exercise of an SAR for shares of Common Stock,
including Restricted Stock, the holder of such SAR shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
such SAR.

      (c) Method of Exercise. A Tandem SAR may be exercised (i) by giving
written notice to the Company specifying the number of whole SARs which are
being exercised, (ii) by surrendering to the Company any options which are
canceled by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (i) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (ii) by executing such documents as
the Company may reasonably request.

      2.3. Termination of Employment or Service.

      (a) Disability. Subject to paragraph (e) below and unless otherwise
specified in the Agreement relating to an option or SAR, as the case may be, if
the employment with or service to the Company of the holder of an option or SAR
terminates by reason of Disability, each option and SAR held by such holder
shall be fully exercisable and may thereafter be exercised by such holder (or
such holder’s legal representative or similar person) until and including the
earlier to occur of (i) the date which is one year (or such other period as set
forth in the Agreement relating to such option or SAR) after the effective date
of such holder’s termination of employment or service and (ii) the expiration
date of the term of such option or SAR.

      (b) Retirement. Subject to paragraph (e) below and unless otherwise
specified in the Agreement relating to an option or SAR, as the case may be, if
the employment with or service to the Company of the holder of an option or SAR
terminates by reason of Retirement, each option and SAR held by such holder
shall be exercisable only to the extent that such option or SAR is exercisable
on the effective date of such holder’s termination of employment or service and
may thereafter be exercised by such holder (or such holder’s legal
representative or similar person) until and including the earlier to occur of
(i) the date which is two years (or such other period as set forth in the
Agreement relating to such option or SAR) after the effective date of such
holder’s termination of employment or service and (ii) the expiration date of
the term of such option or SAR.

      (c) Death. Subject to paragraph (e) below and unless otherwise specified
in the Agreement relating to an option or SAR, as the case may be, if the
employment with or service to the Company of the holder of an option or SAR
terminates by reason of death, each option and SAR held by such holder shall be
fully exercisable and may thereafter be exercised by such holder’s executor,
administrator, legal representative, beneficiary or similar person until and
including the earlier to occur of (i) the date which is one year (or such other
period as set forth in the Agreement relating to such option or SAR) after the
date of death and (ii) the expiration date of the term of such option or SAR.

      (d) Other Termination. Subject to paragraph (e) below and unless otherwise
specified in the Agreement relating to an option or SAR, as the case may be, if
the employment with or service to the Company of the holder of an option or SAR
terminates for any reason other than Disability, Retirement or death or for
Cause, each option and SAR held by such holder shall be exercisable only to the
extent that such

 



--------------------------------------------------------------------------------



 



option or SAR is exercisable on the effective date of such holder’s termination
of employment or service and may thereafter be exercised by such holder (or such
holder’s legal representative or similar person) until and including the earlier
to occur of (i) the date which is three months (or such other period as set
forth in the Agreement relating to such option or SAR) after the effective date
of such holder’s termination of employment or service and (ii) the expiration
date of the term of such option or SAR.

      (e) Termination of Employment or Service — Incentive Stock Options. If the
employment with the Company of a holder of an Incentive Stock Option terminates
by reason of Permanent and Total Disability, each Incentive Stock Option held by
such optionee shall be fully exercisable (unless otherwise specified in the
Agreement relating to the option), and may thereafter be exercised by such
optionee (or such optionee’s legal representative or similar person) until and
including the earlier to occur of (i) the date which is one year (or such
shorter period as set forth in the Agreement relating to such option) after the
effective date of such optionee’s termination of employment and (ii) the
expiration date of the term of such option.

      If the employment with the Company of a holder of an Incentive Stock
Option terminates by reason of death, each Incentive Stock Option held by such
optionee shall be fully exercisable (unless otherwise specified in the Agreement
relating to the option), and may thereafter be exercised by such optionee’s
executor, administrator, legal representative, beneficiary or similar person
until and including the earlier to occur of (i) the date which is one year (or
such other period as set forth in the Agreement relating to such option) after
the date of death and (ii) the expiration date of the term of such option.

      If the employment with the Company of a holder of an Incentive Stock
Option terminates for any reason other than Permanent and Total Disability or
death or for Cause, each Incentive Stock Option held by such optionee shall be
exercisable to the extent set forth in Section 2.3(a), Section 2.3(b) or 2.3(d),
as applicable (unless otherwise specified in the Agreement relating to the
option), and may thereafter be exercised by such holder (or such holder’s legal
representative or similar person) until and including the earlier to occur of
(i) the date which is three months after the effective date of such optionee’s
termination of employment and (ii) the expiration date of the term of such
option.

      (f) Death Following Termination of Employment or Service. Unless otherwise
specified in the Agreement relating to an option or SAR, as the case may be, if
the holder of an option or SAR dies during the applicable Post-Termination
Exercise Period, each option and SAR held by such holder shall be exercisable
only to the extent that such option or SAR, as the case may be, is exercisable
on the date of such holder’s death and may thereafter be exercised by the
holder’s executor, administrator, legal representative, beneficiary or similar
person until and including the earlier to occur of (i) the date which is one
year (or such other period as set forth in the Agreement relating to such option
or SAR) after the date of death and (ii) the expiration date of the term of such
option or SAR.

      (g) Cause. Notwithstanding anything to the contrary in this Plan or in any
Agreement relating to an option or SAR, as the case may be, if the employment
with or service to the Company of the holder of an option or SAR is terminated
by the Company for Cause, each option and SAR held by such holder automatically
shall be canceled on the effective date of such holder’s termination of
employment or service.

III.     STOCK AWARDS

      3.1. Stock Awards. The Committee may, in its discretion, grant Stock
Awards to such eligible persons as may be selected by the Committee. The
Agreement relating to a Stock Award shall specify whether the Stock Award is a
Restricted Stock Award (and whether the Restricted Stock Award consists of
Restricted Stock or Restricted Stock Units) or an Unrestricted Stock Award.

      3.2. Terms of Stock Awards. Stock Awards shall be subject to the following
terms and conditions and shall be subject to such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.

      (a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award or Unrestricted Stock Award and the
Performance Measures (if any) and Restriction Period applicable to a Restricted
Stock Award shall be determined by the Committee. Unrestricted Stock Awards
shall not be subject to any Performance Measures or Restriction Periods.

      (b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the

 



--------------------------------------------------------------------------------



 



vesting of the shares of Common Stock or Restricted Stock Units subject to such
award (i) if specified Performance Measures are satisfied or met during the
specified Restriction Period or (ii) if the holder of such award remains
continuously in the employment of or service to the Company during the specified
Restriction Period and for the forfeiture of all or a portion of the shares of
Common Stock or Restricted Stock Units subject to such award (x) if specified
Performance Measures are not satisfied or met during the specified Restriction
Period or (y) if the holder of such award does not remain continuously in the
employment of or service to the Company during the specified Restriction Period.

      (c) Share Certificates. During the Restriction Period, a certificate or
certificates representing an award of Restricted Stock may be registered in the
holder’s name or a nominee name at the discretion of the Company and may bear a
legend, in addition to any legend which may be required pursuant to Section 6.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the award of Restricted Stock. All certificates
registered in the holder’s name shall be deposited with the Company, together
with stock powers or other instruments of assignment (including a power of
attorney), each endorsed in blank with a guarantee of signature if deemed
necessary or appropriate by the Company, which would permit transfer to the
Company of all or a portion of the shares of Common Stock subject to the award
of Restricted Stock in the event such award is forfeited in whole or in part.
Upon termination of any applicable Restriction Period for an award of Restricted
Stock or Restricted Stock Units (and the satisfaction or attainment of
applicable Performance Measures), or upon the grant of an Unrestricted Stock
Award, in each case subject to the Company’s right to require payment of any
taxes in accordance with Section 6.5, a certificate or certificates evidencing
ownership of the requisite number of shares of Common Stock shall be delivered
to the holder of such award.

      (d) Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to an award of Restricted Stock, and subject to
the terms and conditions of an award of Restricted Stock, the holder of such
award shall have all rights as a stockholder of the Company, including, but not
limited to, voting rights, the right to receive dividends and the right to
participate in any capital adjustment applicable to all holders of Common Stock;
provided, however, that a distribution with respect to shares of Common Stock,
other than a regular cash dividend, shall be deposited with the Company and
shall be subject to the same restrictions as the shares of Common Stock with
respect to which such distribution was made. A holder of Restricted Stock Units
shall have no rights of a holder of Common Stock.

      3.3.     Termination of Employment or Service. All of the terms relating
to the satisfaction of Performance Measures and the termination of the
Restriction Period relating to a Restricted Stock Award, or any forfeiture and
cancellation of such award upon a termination of employment with or service to
the Company of the holder of such award, whether by reason of Disability,
Retirement, death or any other reason, shall be determined by the Committee.

IV.     PERFORMANCE SHARE AWARDS

      4.1.     Performance Share Awards. The Committee may, in its discretion,
grant Performance Share Awards to such eligible persons as may be selected by
the Committee.

      4.2.     Terms of Performance Share Awards. Performance Share Awards shall
be subject to the following terms and conditions and shall be subject to such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.

      (a) Number of Performance Shares and Performance Measures. The number of
Performance Shares subject to a Performance Share Award and the Performance
Measures and Performance Period applicable to such award shall be determined by
the Committee.

      (b) Vesting and Forfeiture. The Agreement relating to a Performance Share
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
award, if specified Performance Measures are satisfied or met during the
specified Performance Period, and for the forfeiture of all or a portion of such
award, if specified Performance Measures are not satisfied or met during the
specified Performance Period.

      (c) Settlement of Vested Performance Share Awards. The Agreement relating
to a Performance Share Award (i) shall specify whether such award may be settled
in shares of Common Stock (including shares of

 



--------------------------------------------------------------------------------



 



Restricted Stock) or cash or a combination thereof and (ii) may specify whether
the holder thereof shall be entitled to receive, on a current or deferred basis,
dividend equivalents, and, if determined by the Committee, interest on or the
deemed reinvestment of any deferred dividend equivalents, with respect to the
number of shares of Common Stock subject to such award. If a Performance Share
Award is settled in shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with
Section 3.2(c) and the holder of such Restricted Stock shall have such rights of
a stockholder of the Company as determined pursuant to Section 3.2(d). Prior to
the settlement of a Performance Share Award in shares of Common Stock, including
Restricted Stock, the holder of such award shall have no rights as a stockholder
of the Company with respect to the shares of Common Stock subject to such award.

      4.3.     Termination of Employment or Service. All of the terms relating
to the satisfaction of Performance Measures and the termination of the
Performance Period relating to a Performance Share Award, or any forfeiture and
cancellation of such award upon a termination of employment with or service to
the Company of the holder of such award, whether by reason of Disability,
Retirement, death or any other reason, shall be determined by the Committee.

V.     PROVISIONS RELATING TO NON-EMPLOYEE DIRECTORS

      5.1.     Eligibility.

      Each Non-Employee Director shall be granted options to purchase shares of
Common Stock in accordance with this Article V. All options granted under this
Article III shall be Non-Qualified Stock Options.

      5.2.     Automatic Grants of Stock Options.

      Each Non-Employee Director shall be granted Non-Qualified Stock Options as
follows:



        (a) Time of Grant. (i) On the date that each person first becomes a
Non-Employee Director (a “Director Commencement Date”), such person shall be
granted an option to purchase 20,000 shares of Common Stock, at a purchase price
per share equal to 100% of the Fair Market Value of a share of Common Stock on
the date of grant of such option.           (ii) On the date that is 90 days
after a Non-Employee Director’s Director Commencement Date, such Non-Employee
Director shall be granted an option to purchase a number of shares of Common
Stock (not to exceed 30,000) equal to the number of shares of Common Stock
purchased by such Non-Employee Director during the 90 day period beginning on
such Director Commencement Date, at a purchase price per share equal to 100% of
the Fair Market Value of a share of Common Stock on the date of grant of such
option.           (iii) On the date of each annual meeting of shareholders of
the Company, each person who is a Non-Employee Director on such date shall be
granted an option to purchase 20,000 shares of Common Stock at a purchase price
per share equal to 100% of the Fair Market Value of a share of Common Stock on
the date of grant of such option.           (iv) If a Non-Employee Director’s
Director Commencement Date is not on the date of an annual meeting of
shareholders of the Company, then on such Director Commencement Date, such
Non-Employee Director shall be granted an option to purchase a number of shares
of Common Stock equal to 20,000 multiplied by a fraction, the numerator of which
is the number of days from and including such Director Commencement Date until
the date of the next following annual meeting of shareholders of the Company, at
a purchase price per share equal to 100% of the Fair Market Value of a Share of
Common Stock on the date of grant of such option.           (b) Exercise Period
and Exercisability. Each option granted under Section 5.2(a)(i) or
Section 5.2 (a)(ii) shall become fully exercisable in equal annual installments
over the initial term as a director of the Non-Employee Director to whom such
option is granted, each option granted under Section 5.2(a)(iii) or
Section 5.2(a)(iv) shall become fully exercisable on the date of the annual
meeting of shareholders of the Company next following the date of grant. Each
option granted under this Section 5.2 shall expire ten years after its date of
grant. An exercisable option, or portion thereof, may be exercised in whole or
in part only with respect to whole shares of Common Stock. Options granted under
this Section 5.2 shall be exercisable in accordance with Section 2.1(c).

 



--------------------------------------------------------------------------------



 



      5.3.     Termination of Directorship.

      (a) Disability. If the holder of an option granted under Section 5.2
ceases to be a director of the Company by reason of Disability, each such option
held by such holder shall be fully exercisable and may thereafter be exercised
by such holder (or such holder’s legal representative or similar person) until
and including the earlier to occur of (i) the date which is one year after the
effective date of such holder’s ceasing to be a director and (ii) the expiration
date of the term of such option.

      (b) Retirement. If the holder of an option granted under Section 5.2
ceases to be a director of the Company on or after age 60, each such option held
by such holder shall be exercisable only to the extent that such option is
exercisable on the effective date of such holder’s ceasing to be a director and
may thereafter be exercised by such holder (or such holder’s legal
representative or similar person) until and including the earlier to occur of
(i) the date which is two years after the effective date of such holder’s
ceasing to be a director and (ii) the expiration date of the term of such
option.

      (c) Death. If the holder of an option granted under Section 5.2 ceases to
be a director of the Company by reason of death, each such option held by such
holder shall be fully exercisable and may thereafter be exercised by such
holder’s executor, administrator, legal representative, beneficiary or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of death and (ii) the expiration date of the term of such
option.

      (d) Other Termination. If the holder of an option granted under
Section 5.2 ceases to be a director of the Company for any reason other than
Disability, ceasing to be a director on or after age 60 or death, each such
option held by such holder shall be exercisable only to the extent such option
is exercisable on the effective date of such holder’s ceasing to be a director
and may thereafter be exercised by such holder (or such holder’s legal
representative or similar person) until and including the earlier to occur of
(i) the date which is three months after the effective date of such holder’s
ceasing to be a director and (ii) the expiration date of the term of such
option.

      (e) Death Following Termination of Directorship. If the holder of an
option granted under Section 5.2 dies during the period set forth in
Section 5.3(a) following such holder’s ceasing to be a director of the Company
by reason of Disability, during the period set forth in Section 5.3(b) following
such holder’s ceasing to be a director of the Company on or after age 60, or
during the period set forth in Section 5.3(d) following such holder’s ceasing to
be a director for any reason other than by reason of Disability or ceasing to be
a director on or after age 60, each such option held by such holder shall be
exercisable only to the extent that such option is exercisable on the date of
the holder’s death and may thereafter be exercised by such holder’s executor,
administrator, legal representative, beneficiary or similar person until and
including the earlier to occur of (i) the date which is one year after the date
of death and (ii) the expiration date of the term of such option.

VI.     GENERAL

      6.1.     Effective Date and Term of Plan.

      This Plan shall be submitted to the stockholders of the Company for
approval at the 2003 annual meeting of stockholders and, if approved by the
affirmative vote of a majority of the shares of Common Stock present in person
or represented by proxy at such meeting, shall become effective on the date of
such approval. This Plan shall terminate ten years after its effective date,
unless terminated earlier by the Board. Termination of this Plan shall not
affect the terms or conditions of any award granted prior to termination. In the
event that this Plan is not approved by the stockholders of the Company, this
Plan and any awards granted hereunder shall be null and void.

      6.2.     Amendments.

      The Board may amend this Plan as it shall deem advisable, subject to any
requirement of stockholder approval required by applicable law, rule or
regulation, including Section 162(m) and Section 422 of the Code; provided,
however, that no amendment shall be made without stockholder approval if such
amendment would (a) increase the maximum number of shares of Common Stock
available under this Plan (subject to Section 6.7), (b) effect any change
inconsistent with Section 422 of the Code or (c) extend the term of this Plan.
No amendment may impair the rights of a holder of an outstanding award without
the consent of such holder.

 



--------------------------------------------------------------------------------



 



      6.3.     Agreement.

      No award shall be valid until an Agreement is executed by the Company and
the recipient of such award and, upon execution by each party and delivery of
the executed Agreement to the Company, such award shall be effective as of the
effective date set forth in the Agreement.

      6.4.     Non-Transferability of Awards.

      Unless otherwise specified in the Agreement relating to an award, no award
shall be transferable other than by will, the laws of descent and distribution
or pursuant to beneficiary designation procedures approved by the Company.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder’s
lifetime only by the holder or the holder’s legal representative or similar
person. Except to the extent permitted by the second preceding sentence or the
Agreement relating to an award, no award may be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any such award, such award and all rights thereunder shall
immediately become null and void.

      6.5.     Tax Withholding.

      The Company shall have the right to require, prior to the issuance or
delivery of any shares of Common Stock or the payment of any cash pursuant to an
award made hereunder, payment by the holder of such award of any Federal, state,
local or other taxes which may be required to be withheld or paid in connection
with such award. An Agreement may provide that (i) the Company shall withhold
whole shares of Common Stock which would otherwise be delivered to a holder,
having an aggregate Fair Market Value determined as of the date the obligation
to withhold or pay taxes arises in connection with an award (the “Tax Date”) or
withhold an amount of cash which would otherwise be payable to a holder, in the
amount necessary to satisfy any such obligation or (ii) the holder may satisfy
any such obligation by any of the following means: (A) a cash payment to the
Company, (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of Mature Shares having an aggregate
Fair Market Value, determined as of the Tax Date, equal to the amount necessary
to satisfy any such obligation, (C) authorizing the Company to withhold whole
shares of Common Stock which would otherwise be delivered having an aggregate
Fair Market Value, determined as of the Tax Date, or withhold an amount of cash
which would otherwise be payable to a holder, equal to the amount necessary to
satisfy any such obligation, (D) in the case of the exercise of an option, a
cash payment by a broker-dealer acceptable to the Company to whom the optionee
has submitted an irrevocable notice of exercise or (E) any combination of (A),
(B) and (C), in each case to the extent set forth in the Agreement relating to
the award. Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate. Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the holder.

      6.6.     Restrictions on Shares.

      Each award made hereunder shall be subject to the requirement that if at
any time the Company determines that the listing, registration or qualification
of the shares of Common Stock subject to such award upon any securities exchange
or automated quotation system or under any law, or the consent or approval of
any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise or settlement
of such award or the delivery of shares thereunder, such award shall not be
exercised or settled and such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.



  6.7.  Adjustment.

      In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any

 



--------------------------------------------------------------------------------



 



distribution to holders of Common Stock other than a regular cash dividend, the
number and class of securities available under this Plan, the maximum number of
securities available for Stock Awards and Performance Share Awards, the number
and class of securities subject to each outstanding option and the purchase
price per security, the number and class of securities subject to each option to
be granted to Non-Employee Directors pursuant to Article V, the maximum number
of securities with respect to which options or SARs or a combination thereof, or
Stock Awards or Performance Share Awards, may be granted during any calendar
year to any person the terms of each outstanding SAR, the number and class of
securities subject to each outstanding Stock Award or Performance Share Award,
and the terms of each outstanding Restricted Stock Award or Performance Share
Award shall be appropriately adjusted by the Committee, such adjustments to be
made in the case of outstanding options and SARs without an increase in the
aggregate purchase price or base price. The decision of the Committee regarding
any such adjustment shall be final, binding and conclusive. If any such
adjustment would result in a fractional security being (a) available under this
Plan, such fractional security shall be disregarded, or (b) subject to an award
under this Plan, the Company shall pay the holder of such award, in connection
with the first vesting, exercise or settlement of such award in whole or in part
occurring after such adjustment, an amount in cash determined by multiplying
(i) the fraction of such security (rounded to the nearest hundredth) by (ii) the
excess, if any, of (A) the Fair Market Value on the vesting, exercise or
settlement date over (B) the exercise price or base price, if any, of such
award.



  6.8.  Change in Control.

      (a) (1) Notwithstanding any provision in this Plan or any Agreement, in
the event of a Change in Control pursuant to Section (b)(3) or (4) below in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, (i) all outstanding
options and SARs shall immediately become exercisable in full, (ii) the
Restriction Period applicable to any outstanding Restricted Stock Award shall
lapse, (iii) the Performance Period applicable to any outstanding Performance
Share shall lapse, (iv) the Performance Measures applicable to any outstanding
award shall be deemed to be satisfied at the maximum level and (v) there shall
be substituted for each share of Common Stock available under this Plan, whether
or not then subject to an outstanding award, the number and class of shares into
which each outstanding share of Common Stock shall be converted pursuant to such
Change in Control. In the event of any such substitution, the purchase price per
share in the case of an option and the base price in the case of an SAR shall be
appropriately adjusted by the Committee (whose determination shall be final,
binding and conclusive), such adjustments to be made in the case of outstanding
options and SARs without an increase in the aggregate purchase price or base
price.

      (2) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section (b)(1) or (2) below, or in the
event of a Change in Control pursuant to Section (b)(3) or (4) below in
connection with which the holders of Common Stock receive consideration other
than shares of common stock that are registered under Section 12 of the Exchange
Act, each outstanding award shall be surrendered to the Company by the holder
thereof, and each such award shall immediately be canceled by the Company, and
the holder shall receive, within ten days of the occurrence of a Change in
Control, a cash payment from the Company in an amount equal to (i) in the case
of an option, the number of shares of Common Stock then subject to such option,
multiplied by the excess, if any, of the greater of (A) the highest per share
price offered to stockholders of the Company in any transaction whereby the
Change in Control takes place or (B) the Fair Market Value of a share of Common
Stock on the date of occurrence of the Change in Control, over the purchase
price per share of Common Stock subject to the option, (ii) in the case of a
Free-Standing SAR, the number of shares of Common Stock then subject to such
SAR, multiplied by the excess, if any, of the greater of (A) the highest per
share price offered to stockholders of the Company in any transaction whereby
the Change in Control takes place or (B) the Fair Market Value of a share of
Common Stock on the date of occurrence of the Change in Control, over the base
price of the SAR, (iii) in the case of a Restricted Stock Award or Performance
Share Award, the number of shares of Common Stock or the number of Performance
Shares, as the case may be, then subject to such award, multiplied by the
greater of (A) the highest per share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (B) the
Fair Market Value of a share of Common Stock on the date of occurrence of

 



--------------------------------------------------------------------------------



 



the Change in Control. In the event of a Change in Control, each Tandem SAR
shall be surrendered by the holder thereof and shall be canceled simultaneously
with the cancellation of the related option.

      (b) “Change in Control” shall mean:



        (1) the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 50% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Company), (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 6.8(b); provided further, that for
purposes of clause (B), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 50%
or more of the Outstanding Common Stock or 50% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;          
(2) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall not be deemed a member of the Incumbent Board;
          (3) the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors, as the case may be, of the corporation resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Common Stock and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than: the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 50% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 50% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and

 



--------------------------------------------------------------------------------



 



  (iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or           (4) the consummation of
a plan of complete liquidation or dissolution of the Company.



  6.9.  No Right of Participation or Employment.

      Except as provided in Article V, no person shall have any right to
participate in this Plan. Neither this Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.



  6.10.  Rights as Stockholder.

      No person shall have any right as a stockholder of the Company with
respect to any shares of Common Stock or other equity security of the Company
which is subject to an award hereunder unless and until such person becomes a
stockholder of record with respect to such shares of Common Stock or equity
security.



  6.11.  Designation of Beneficiary.

      If permitted by the Company, a holder of an award may file with the
Committee a written designation of one or more persons as such holder’s
beneficiary or beneficiaries (both primary and contingent) in the event of the
holder’s death. To the extent an outstanding option or SAR granted hereunder is
exercisable, such beneficiary or beneficiaries shall be entitled to exercise
such option or SAR.

      Each beneficiary designation shall become effective only when filed in
writing with the Committee during the holder’s lifetime on a form prescribed by
the Committee. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.

      If a holder fails to designate a beneficiary, or if all designated
beneficiaries of a holder predecease the holder, then each outstanding option
and SAR hereunder held by such holder, to the extent exercisable, may be
exercised by such holder’s executor, administrator, legal representative or
similar person.



  6.12.  Governing Law.

      This Plan, each award hereunder and the related Agreement, and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Wisconsin and construed in accordance
therewith without giving effect to principles of conflicts of laws.



  6.13.  Foreign Employees.

      Without amending this Plan, the Committee may grant awards to eligible
persons who are subject to the laws of foreign countries or jurisdictions on
such terms and conditions different from those specified in this Plan as may in
the judgment of the Committee be necessary or desirable to foster and promote
achievement of the purposes of this Plan and, in furtherance of such purposes
the Committee may make such modifications, amendments, procedures, subplans and
the like as may be necessary or advisable to comply with provisions of laws of
other countries or jurisdictions in which the Company or its Subsidiaries
operate or have employees.



  6.14.  No Repricing of Awards.

      Notwithstanding anything in this Plan to the contrary and subject to
Section 6.7, the exercise price or base price, as the case may be, of any award
granted hereunder shall not be reduced after the date of grant of such award,
and no award granted hereunder shall be canceled for the purpose of regranting a
new award at a lower exercise price or base price, as the case may be, without
the affirmative vote of a majority of the voting power of the shares of capital
stock of the Company represented at a meeting in which the reduction of such
exercise price or base price, or the cancellation and regranting of an award, as
the case may be, is considered for approval.

 